Citation Nr: 0819938	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1969, including honorable service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the veteran service connection for 
hypertension and awarded a noncompensable rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, nor does he have a history of diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  

CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his underlying claim of service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was inadequately provided in a July 2006 Supplemental 
Statement of the Case (SSOC).  The veteran was not prejudiced 
by the inadequate Dingess notice contained in the SSOC as he 
had actual knowledge of how VA determines disability 
evaluations and effective dates and he was provided adequate 
VCAA notice for the underlying service connection claim.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2005 VCAA notice was given prior 
to the appealed AOJ decision, dated in October 2005.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  In a July 2006 communication to VA, the veteran 
withdrew his hearing request.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The veteran contends that he should be awarded an initial 
compensable rating for his hypertension.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's hypertension has been evaluated as 
noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
A 10 percent rating is assigned under Diagnostic Code 7101 
when there is evidence of diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more.  
10 percent is the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A higher 
evaluation of 20 percent is not assigned unless there is 
evidence of diastolic pressure predominantly 110 or more, or 
systolic pressure measured predominantly at 200 or more.  

The veteran is currently on medication to control his 
essential hypertension.  The evidence of record reflects that 
the veteran first began treatment for hypertension in 2002 
and it is adequately controlled.  

Examples of blood pressure readings found in the treatment 
records are as follows:  in August 2002, the reading was 
160/102; in September 2002, the reading was 183/90; in 
October 2002, the reading was 130/68; in November 2002, the 
reading was 157/95; in December 2002, the reading was 137/71; 
in January 2003, the reading was 133/70; in July 2003, the 
reading was 161/88; in September 2003, the reading was 
117/63; in October 2003, the reading was 157/74; in February 
2004, the reading was 130/80; in September 2004, the reading 
was 136/84; in March 2005, the reading was 139/82; in June 
2005, the reading was 162/80; in July 2005, the reading was 
149/76; in August 2005, the readings were 140/90 and 140/77; 
in September 2005, the readings were 137/76 and 150/80; at 
the October 2005 VA examination, the readings were 158/76, 
156/74 and 165/79; in November 2005, the reading was 142/74; 
in December 2005, the reading was 140/69; in February 2006, 
the readings were 152/75 and 156/75; in May 2006, the reading 
was 137/66; in June 2006, the readings were 133/75 and 
122/81; in August 2006, the readings were 143/71 and 140/88; 
in November 2006, the readings were 135/78 and 144/78; in 
January 2007, the reading was 150/78; in February 2007, the 
readings were 136/82, 136/88 and 145/65; in March 2007, the 
reading was 142/72; in May 2007, the reading was 134/77; in 
June 2007, the readings were 143/75, 142/80, 136/84, 136/84; 
in July 2007, the readings were 162/85, 154/78, 133/75, 
133/75 and 137/86; in August 2007, the readings were 153/74, 
126/73, 147/60, 153/80, 128/61, 116/55, 152/70, 151/69, 
117/62, 155/66, 175/73, 158/79, 153/54, 161/68, 149/69, 
148/78, 127/57, 159/76, 170/81, 138/74, 150/81, 134/89, 
145/62, 158/76, 145/63, 118/59 and 134/68 (taken over the 
course of numerous days); in September 2007, the reading was 
122/61; in October 2007, the reading was 128/62; and in 
November 2007, the reading was 145/84.  

In a note dated in June 2006, the treating VA physician 
indicated that the veteran was being treated for 
hypertension.  He stated that the veteran required medication 
to control his blood pressure and without the medication, his 
blood pressure would be "abnormally high."  

Given the evidence as outlined above, the Board finds that 
the noncompensable rating assigned for essential hypertension 
is appropriate.  Although there was one instance when a 
diastolic pressure reading exceeded 100, the vast majority of 
records show that diastolic pressure was maintained under 
100.  Further, although there were times when the systolic 
pressure readings were above 160, the majority of the 
readings reflect systolic pressure under 160.  The veteran 
has continuously used medication to control his hypertension, 
but there is no indication that the veteran has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control of his hypertension.  The 
evidence of record does not meet the criteria for a 10 
percent rating under the diagnostic code, and thus, a 
compensable rating for hypertension is denied.  

The Board has also considered whether staged ratings are 
appropriate under Hart, and finds no evidence of record to 
support such staged ratings.  

The veteran does not assert that he is totally unemployable 
because of his service-connected hypertension, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
hypertension.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran requiring frequent periods of 
hospitalizations due to his hypertension, the Board finds 
that the noncompensable evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Consequently, the Board will not refer this 
claim to the Director of Compensation and Pension for 
extraschedular review.


ORDER

A compensable rating for hypertension is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


